Dismissed and Memorandum Opinion filed May 4, 2006








Dismissed and Memorandum Opinion filed May 4, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00190-CV
____________
 
IN THE INTEREST OF M.A.H., A CHILD
 
 

 
On Appeal from the
310th District Court
Harris County,
Texas
Trial Court Cause No.
05-58700
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an interlocutory order
signed February 21, 2006, after a permanency hearing in a suit by the
Department of Family and Protective Services seeking termination of the
parental rights of appellant Erica Haywood to her child, M.A.H.[1]  No final judgment of termination has been
entered.  The permanency order states
that trial is scheduled for June 13, 2006.




The Texas Family Code permits a party to appeal Aa final order@ in a suit affecting the parent‑child
relationship.  Tex. Fam. Code Ann. ' 109.002(b) (Vernon 2002);  see also Tex. Fam. Code Ann. ' 105.001(e) (Vernon Supp.2005) (ATemporary orders rendered under this
section are not subject to interlocutory appeal.@). 
Thus, the interlocutory order in this case is not subject to appeal and
we are without jurisdiction to consider it.
On April 11, 2006, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 4, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman. 
 




[1]  We note that
appellant=s appeal of the final order terminating her parental
rights to another child, R.A.P.,II, remains pending in this court under our
case number 14-06-00109-CV.